Citation Nr: 0115321	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neck stiffness and 
soreness to include arthritis of the neck claimed as due to 
undiagnosed illness. 

2.  Entitlement to service connection for nervous condition 
to include anxiety and post-traumatic stress disorder (PTSD) 
claimed as due to undiagnosed illness. 

3.  Entitlement to a compensable evaluation for vasomotor 
rhinitis.

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1975 and from December 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1999 rating determination by the Buffalo, New York, 
Regional Office (RO).  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Service medical records pertaining to the veteran's first 
period of active duty service do not mention the presence of 
neck stiffness or soreness, arthritis or psychiatric 
symptomatology.  In fact, the veteran had a normal clinical 
evaluation, save sinusitis and surgical removal of an ingrown 
toenail, on separation examination in August 1975.  Likewise, 
records obtained from the veteran's second period of service, 
also do not mention the presence of any pertinent disability.

VA treatment records between 1991 and 1998 are negative for 
the veteran's claimed disorders prior to 1995.  In July 1993 
a CT scan of the cervical spine was negative.  On VA 
examination in September 1995, the veteran was seen with 
complaints of neck pain.  At that time he reported a history 
of neck injury.  On Persian Gulf and Agent Orange Registry 
examination in June 1995, the veteran complained of arthritis 
of the neck.  In June 1998, he was seen for complains of pain 
and stiffness in the neck diagnosed as chronic pain syndrome.  
Physical and x-ray examination were negative.  No opinion was 
offered, however, as to the likelihood that any current neck 
disability had its onset during active service or was 
otherwise related thereto.  

With respect to the claimed psychiatric disorder, on VA 
examination in November 1995 the veteran complained of signs 
and symptoms compatible to a diagnosis of PTSD.  However, on 
subsequent VA examination in January 1996 the examiner 
determined that the veteran did not meet the criteria for a 
PTSD diagnosis.  The clinical assessment was depression and 
anxiety.  Again no opinion was offered, as to the likelihood 
that the any current psychiatric disorder had its onset 
during active service or was otherwise related thereto.

Further, although the record contains a diagnosis of PTSD, 
the diagnosis appears to be based on inservice stressors 
reported by the veteran at the time of the November 1995 
examination.  Therefore, the disputed matter concerning 
service connection for PTSD relates to the sufficiency of the 
evidence corroborating the occurrence of an adequate 
"stressor" during the veteran's service.  38 C.F.R. 
§ 3.304(f) (2000).  

Notwithstanding the RO's September 1995 letter to the veteran 
requesting information about his stressors (and the veteran's 
lack of a response), the RO should again make an effort to 
obtain more specific information from the veteran about all 
of his alleged stressors.  Regardless of whether the veteran 
responds to such request, the RO must still attempt to verify 
the stressful incidents related by the veteran with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO should forward to the USASCRUR as much 
specific information as possible about the veteran's 
identified stressors and should also forward the veteran's 
DD-214 Form and DA-20 Form.  USASCRUR should provide all 
relevant documents for the time periods in question to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, or morning reports if applicable.

A review of the clinical diagnosis of PTSD should be 
undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski,  2 Vet.App. 614 (1992) and 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Consequently the 
Board finds that, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the complete record should again 
be reviewed by a psychiatrist.  If PTSD is found, the 
manifestations thereof should be described in detail and the 
stressor(s) should be identified.

With regard to his presumptive claims for service connection, 
it is further noted that a VBA All-Stations Letter 98-17 
(2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  A review of the record indicates 
that the veteran should be examined pursuant to these 
guidelines.  The RO is advised to obtain a copy of this 
letter and the accompanying memorandum, and to provide the 
examiner with a copy of the guidelines prior to scheduling 
the examination.

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, and is effective for all pending claims.  
The amended regulation eliminates the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 
2000) (to be codified as amended at 38 U.S.C. § 5107).  In 
addition, the duty to assist itself was amplified and more 
specifically defined by statute.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Lastly, the veteran also contends that his service-connected 
vasomotor rhinitis is more disabling than the current 
noncompensable evaluation reflects.  

The VA schedular criteria for rating respiratory disorders 
were revised in October 1996.   The veteran's disability was 
originally rated under Code 6501, under the prior 
regulations.  38 C.F.R. § 4.97 (1996).  In a January 1998 
rating decision the RO informed the veteran of the regulatory 
change, and the new rating under Code 6522 for rhinitis.  
38 C.F.R. § 4.97 (2000).  The changes made in the rating 
criteria for rhinitis are significant.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  

The last VA examination of record was conducted in October 
1995 when the previous rating criteria were used.  However, 
the VA examination report does not provide comprehensive 
clinical findings sufficient for the evaluation of 
respiratory disorders under either the old or new rating 
criteria.  Specifically the report does not address the 
severity of manifestations of the respiratory disability, a 
key to evaluating such residuals under the old criteria.  Nor 
does the medical evidence adequately address the presence or 
absence of any of the criteria for a 10 percent rating under 
the new criteria.  

Therefore, reexamination of the veteran is necessary in the 
present case to consider if the new criteria represent the 
most favorable regulation to the veteran and thus allow for 
proper assessment of his service-connected disability.  

With regard to the veteran's claim for entitlement to a 10 
percent rating under 38 C.F.R. § 3.324, this issue is 
inextricably intertwined with his claim for an increased 
rating for vasomotor rhinitis, since granting a compensable 
rating for any of the veteran's claims would render a claim 
under 38 C.F.R. § 3.324 moot.  If the foregoing development 
and adjudication does not result in the assignment of at 
least one 10 percent evaluation, the RO will be required to 
make a determination with respect to the veteran's potential 
entitlement to a 10 percent rating under 38 C.F.R. § 3.324 
(2000).  The initial determination on this matter must be 
made by the regional office subject to review by the Board.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory indented paragraphs.

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his DA Form 20.  These 
records should be reviewed to ascertain 
whether they potentially corroborate the 
veteran's contentions.

4.  The RO should obtain any additional 
pertinent VA or private treatment 
records.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder fact should clearly be documented 
in the claims file.

5.  The veteran should be provided an 
opportunity to submit any additional 
evidence or information relevant to the 
issue on appeal.

6.  If after making reasonable efforts 
the RO is unable to obtain the identified 
records, the RO must notify the veteran 
and (a) identify the specific records 
they were unable to obtain; (b) briefly 
explain the efforts that were made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

7.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

8.  Regardless of the veteran's response, 
the RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the statement 
of the veteran.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran.  When this 
information has been obtained, it, 
together with the stressor information 
that has been provided/obtained from the 
veteran, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records, (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the incident or incidents 
which the veteran reports as stressors.  
Any information obtained is to be 
associated with the claims folder.

9.  If the USASCRUR requests a more 
specific description of the stressor in 
question, the RO should immediately 
inform the veteran of the specific 
details requested by USASCRUR. If the 
veteran provides a reasonably responsive 
reply, the RO should forward it to the 
requesting agency.

10.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted in order to determine the most 
probable pathology of the veteran's 
claimed disorders.  The claims file, a 
copy of this REMAND, and a copy of the 
February 1998, memorandum containing the 
Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  X-rays, laboratory 
tests, and any other appropriate 
diagnostic studies should be performed.  
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran.  The 
examiner(s) should then correlate their 
respective findings and indicate whether 
the veteran manifests any chronic 
disorder and, if so, whether it is more 
likely, less likely or as likely as not 
that any such disorder is related to an 
undiagnosed illness, or otherwise related 
to service or any incident thereof. 

With respect to the neck disability the 
examiner should answer the following:

a.  Identify all current neck 
disabilities.

b.  If the disability is considered 
traumatic in origin, the nature of 
the trauma and the source of the 
information relied upon should be 
indicated.  

c.  For each disability identified, 
the examiner should state whether 
such disorder is causally related to 
service or to any incident thereof?

11.  The veteran should be referred for a 
VA psychiatric examination to determine 
the etiology of any current psychiatric 
disorder present.  If the veteran is 
found to have an acquired psychiatric 
disorder, the symptoms and other factors 
which support the diagnosis should be 
specifically itemized, and an opinion 
should be expressed as to whether it may 
be attributed to complaints or 
manifestations noted in service.  If the 
veteran is found to have PTSD, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized. 

The examiner should specifically answer 
the following:

a.  State as precisely as possible 
the diagnoses of all psychiatric 
disorders the veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical 
opinion as to whether the 
disorder(s) is/are etiologically 
related to service or to any 
incident of service.

With respect to PTSD, the RO must specify 
for the examiner the stressor(s) which 
have been verified and the examiner must 
be instructed that only those events 
which have been verified may be 
considered for the purpose of determining 
whether the veteran has a diagnosis of 
PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130 (1999).  

The examiner should reconcile, to the 
extent possible, any discrepancies that 
may exist between current and past 
diagnoses.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability. 

12.  The RO should afford the veteran a 
VA examination to determine the current 
severity of his service-connected 
vasomotor rhinitis.  All indicated tests 
and studies, including sinus X-rays, 
should be accomplished and all findings 
reported in detail.  The meaning of the 
results should be reported in detail.  
The examiner is requested to identify all 
symptoms attributable to the veteran's 
service-connected vasomotor rhinitis.  
The examiner should express the 
examination results in terms consistent 
with both the previous and new rating 
criteria. 

Following the examination and a 
review of the complete record in the 
claims file, the examiner is 
requested to provide detailed 
responses concerning whether the 
veteran's rhinitis results in:

a.  definite atrophy of intranasal 
structure, and moderate secretion.

b.  moderate crusting and ozena, and 
atrophic changes.

c.  or massive crusting and marked 
ozena, with anosmia.

The examiner should also comment on 
whether the veteran's vasomotor rhinitis 
is with polyps or if without polyps, 
whether there is a greater than 50 
percent obstruction of the nasal passage 
on each side, or complete obstruction of 
the nasal passage on one side.

13.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

14.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims.  If 
such a review does not result in the 
assignment of a compensable rating, the 
RO should reconsider the claim for a 10 
percent rating under the provisions of 
38 C.F.R. § 3.324 (2000).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case addressing the development 
undertaken pursuant to this remand action 
and citing all applicable legal criteria.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


